Citation Nr: 0323546	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 until 
September 1963, and from December 1963 until August 1984.  He 
served two tours of duty in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Columbia, South Carolina VA RO which denied service 
connection for PTSD.  The veteran was afforded a 
videoconference hearing at the RO in March 2003 before an 
acting veterans law judge sitting at Washington, DC, the 
transcript of which is of record.

The veteran's claim for service connection for PTSD was 
previously denied by the RO in an unappealed June 1997 rating 
decision.  That decision is final.  Thus, new and material 
evidence is needed to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).  Even if the RO determined that new and 
material evidence was received to reopen the claim, such is 
not binding on the Board; and the Board must first decide 
whether evidence has been submitted which is both new and 
material to reopen the claim. Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a June 1997 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.  He was 
notified of this decision, but did not file a timely appeal.

3.  Evidence received since the June 1997 denial includes 
some evidence which is not cumulative or redundant of 
evidence previously considered, and some of the additional 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  During service the veteran did not engage in combat, 
although there is sufficient verification of a service 
stressor, and the service stressor led to his currently 
diagnosed PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for PTSD which the RO initially denied in 
rating decisions dated in May and June 1997.  The appellant 
most recently attempted to reopen his claim of service 
connection for PTSD in correspondence to the RO dated in June 
2000.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on this issue.  As this decision is a 
complete grant of the benefit sought on appeal for service 
connection for PTSD, it therefore cannot be deemed to violate 
the appellant's right to due process of law.

Factual Background

The record reflects that the veteran served two separate 
yearlong tours of duty in Vietnam, from May 1966 to May 1967, 
and from July 1969 to July 1970, with military occupational 
specialties of cook and mess steward.  Service records show 
that during his second tour of duty in Vietnam, he was 
assigned to the Headquarters & Headquarters Company (HHC), 
1st Battalion, 7th Cavalry, 1st Cavalry Division.  His service 
administrative records reflect that he participated in a 
number of campaigns, and received citations that included the 
Vietnam Commendation Medal, the Vietnam Service Medal and the 
Republic of Vietnam Cross of Gallantry with Palm.

The evidence which was of record when the RO considered the 
claim of service connection for PTSD in June 1997 consisted 
of service medical records that made no reference to 
psychiatric complaints or disability.  The appellant's mental 
status was evaluated as normal upon retirement examination in 
June 1984.  Upon the filing of his claim in December 1996, 
the veteran submitted a list of claimed Vietnam stressors in 
February 1997.  In particular, he related that in August 
1969, Staff Sergeant [redacted]
 was hit with a mortar round and had 
30 holes in his body.  A scheduled VA clinical examination 
for PTSD purposes was cancelled.  Evidence submitted 
subsequent to the June 1997 rating decision is summarized 
below.

The post-service record is silent for any psychiatric 
treatment or a diagnosis of this nature until 1999.  VA 
outpatient clinical records dated from May 1999 to July 1999 
show that the veteran sought treatment for complaints that 
included increasing nightmares related to his experiences in 
Vietnam, insomnia, crying spells, depression, and flashbacks.  
An initial impression of rule out PTSD was noted, but a 
depressive disorder was subsequently diagnosed.  He was 
prescribed psychotropic medication and psychotherapy was 
implemented.  

In August 1999, the veteran submitted an application to 
reopen a claim for service connection for PTSD.  In a 
September 1999 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision in September 1999 and he did not appeal.

Subsequent VA outpatient records reflect that in October 
1999, the veteran's psychiatric symptoms were characterized 
by recurrent and intrusive thoughts and nightmares of 
traumatic events, efforts to avoid such thoughts, feelings 
and activities that reminded him of such events, markedly 
diminished interest in significant activities, detachment 
from others, sleep disturbance, irritability, anger, 
difficulty concentrating, hypervigilance, exaggerated startle 
reaction and significant anxiety and depression.  The veteran 
related that his first tour of duty in Vietnam was "not very 
rough," but said that the second tour was very traumatic as 
he fought as an infantryman when the base was attacked by the 
enemy with mortar, rockets and rifle fire, and saw friends 
die, and others killed and wounded.  A diagnosis of chronic 
PTSD was rendered for which the veteran continued to seek 
individual and group therapy.

A statement dated in February 2000 was received from a former 
fellow service member who stated that he was assigned to C 
Company, 1st Battalion, 7th Cavalry, 1st Air Cavalry Division 
in Vietnam in 1969.  He said there was heavy enemy 
infiltration in the area where C Company was stationed.  He 
related this was shortly after the second TET Offensive and 
that C Company troops lost a lot of fellow soldiers and 
friends as the result of daily contact with the enemy during 
firefights.  The affiant wrote that "[n]ever in my life have 
I been as frightened as to the dangers we faced as well as 
the living conditions in the jungle and the extreme mental, 
emotional and physical exhaustion."  He also noted that 
there was "added frustration of moving the dead bodies 
back."  He stated that the veteran remembered the horror of 
this time.

In June 2000, the veteran submitted an application to reopen 
his claim for service connection for PTSD.  He submitted a 
detailed statement dated in June 2000 delineating a number of 
stressful and traumatic events he had witnessed, participated 
in and was in proximity to in Vietnam.  The statement was 
submitted to U. S. Armed Services Center for Research of Unit 
Records (CRUR) for corroboration of stressors.  Received in 
August 2001 in response thereto was correspondence and 1970 
unit records of the veteran's company, the 1st Battalion, 7th 
Cavalry, documenting combat incidents involving elements of 
the unit and several attacks within the unit's areas of 
operation.  The CRUR indicated that the veteran's report that 
a helicopter was shot down and crashed in January 1970 was 
verified.  It was also noted that a former fellow service 
member ([redacted]
) whom he had named as being wounded in action as 
the result of mortar attack on the base camp in August 1969 
was confirmed.  By a statement dated in August 2001, the 
veteran said he personally saw all the traumatic incidents he 
described in his claim for service connection for PTSD.

A May 2001 VA mental hygiene outpatient note shows that the 
veteran reported that during service in Vietnam he saw Mr. 
[redacted]
 being hit with a mortar round, and saw a helicopter 
being shot down by enemy fire.  The examiner diagnosed PTSD 
based on these traumatic events.

The veteran was hospitalized at a VA facility between January 
and February 2002 at the urging of his outpatient therapists 
for what was noted to be a state of relapse, for intensive 
inpatient treatment.  An extensive background history 
relating to traumatic combat-related events was recited, and 
psychiatric symptomatology previously recounted was 
elaborated upon in great detail.  The veteran identified many 
of the same in-service traumatic events which he had 
previously reported.  A comprehensive past and current 
treatment regimen was recounted.  Upon discharge, a pertinent 
diagnosis of chronic severe Vietnam-War induced PTSD in 
relapse was rendered.  

A VA psychologist wrote in a clinical report dated in March 
2003 that the veteran had been under his care for the past 
three years, and had a history of severe and chronic PTSD 
stemming from his wartime experiences in Vietnam.  VA 
outpatient records dating through February 2003 continued to 
show treatment for psychiatric symptomatology diagnosed as 
PTSD. 

The veteran presented testimony upon videoconference hearing 
on appeal in March 2003 to the effect that his unit was 
subject to incoming rounds and enemy attack, and that he was 
present when Sergeant [redacted]
was severely wounded and taken 
away for treatment.  He and his wife testified that they knew 
this soldier prior to this incident in Vietnam, and he lived 
on the same street.  His wife confirmed that he wrote to her 
about this incident at that time, but said she no longer had 
the letter.  The veteran also testified that he witnessed 
another soldier receiving a stomach wound.  The veteran's 
wife related that he had changed after the war, had 
nightmares, was nervous and was unable to tolerate noise.  


Legal Analysis

New and Material Evidence

In the present case, a claim for service connection for PTSD 
was denied by the RO in June 1997.  This decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has recently been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of § 3.156(a) as 
it appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

When the RO denied the claim for service connection for PTSD 
in June 1997, it considered the veteran's service medical 
records and post-service medical records which were negative 
for PTSD.

Additional evidence submitted since the June 1997 decision 
includes VA medical records reflecting diagnoses of PTSD 
linked to military service.  The veteran also submitted a 
history of traumatic combat-related incidents which were 
corroborated to a credible extent by the CRUR.  Such records 
are both new and material, as they suggest service incurrence 
of PTSD, and are therefore so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  

The Board therefore finds that the previously denied claim 
for service connection for PTSD has been reopened by new and 
material evidence, and thus the claim must be reviewed on a 
de novo basis.  Manio, supra.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

VA examination and treatment records from recent years 
include, among various diagnoses, a diagnosis of PTSD said to 
be related to the veteran's Vietnam service experiences.  
There appears to be a satisfactory diagnosis of PTSD, and 
satisfactory medical linkage between the diagnosis and a 
purported service stressor.  The outcome of the case turns on 
whether there is satisfactory proof of a service stressor.

The veteran served in the Army and his service records 
indicate that while in Vietnam he primarily worked as a cook.  
Service records show no combat decorations or other evidence 
of participation in combat.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2002); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  Under DSM-IV, concerning a 
diagnosis of PTSD, a sufficient stressor is one in which a 
person has been exposed to a traumatic event in which the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125 (2002); 
Cohen, supra.

Two of the veteran's claimed Vietnam stressors have been 
verified; specifically the wounding of Sergeant [redacted]
 and the 
helicopter crash.  The post-service medical evidence contains 
an acceptable diagnosis of PTSD.  Medical records indicate 
the PTSD diagnosis rests at least in part on the verified 
stressor relating to the wounding of Sergeant [redacted]
.  There is 
medical evidence linking the diagnosis to the verified 
stressor.

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of- the-doubt 
rule has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for PTSD. 
 
Service connection for PTSD is granted, subject to the 
criteria governing the award of monetary benefits.  


	                        
____________________________________________
	C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

